IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                       NO. 2015-KA-00734-COA

JASON BOZEMAN A/K/A JASON BOZMAN                      APPELLANT

v.

STATE OF MISSISSIPPI                                    APPELLEE

DATE OF JUDGMENT:              03/24/2015
TRIAL JUDGE:                   HON. CHARLES E. WEBSTER
COURT FROM WHICH APPEALED:     TUNICA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:        OFFICE OF STATE PUBLIC DEFENDER
                               BY: MOLLIE MARIE MCMILLIN
ATTORNEY FOR APPELLEE:         OFFICE OF THE ATTORNEY GENERAL
                               BY: JASON L. DAVIS
DISTRICT ATTORNEY:             BRENDA FAY MITCHELL
NATURE OF THE CASE:            CRIMINAL - FELONY
TRIAL COURT DISPOSITION:       CONVICTED OF COUNT I, FONDLING,
                               AND SENTENCED TO FIFTEEN YEARS,
                               TO RUN CONSECUTIVELY TO ANY
                               OTHER SENTENCES PREVIOUSLY
                               IMPOSED; COUNT II, FONDLING, AND
                               COUNT III, ATTEMPTED FONDLING, AND
                               SENTENCED ON BOTH COUNTS II AND
                               III TO FIFTEEN YEARS, WITH TEN YEARS
                               TO SERVE AND FIVE YEARS SUSPENDED
                               FOR POST-RELEASE SUPERVISION, AND
                               WITH COUNTS II AND III TO RUN
                               CONSECUTIVELY TO COUNT I BUT
                               CONCURRENTLY WITH EACH OTHER,
                               ALL IN THE CUSTODY OF THE
                               MISSISSIPPI DEPARTMENT OF
                               CORRECTIONS
DISPOSITION:                   AFFIRMED: 06/21/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

     BEFORE LEE, C.J., CARLTON AND FAIR, JJ.
       FAIR, J., FOR THE COURT:

¶1.    A jury found Jason Bozeman guilty of two counts of fondling of a child under

fourteen and one count of attempted fondling of a child under fourteen, and the circuit court

sentenced him, in three separate sentencing judgments, to: (1) imprisonment for fifteen years

on Count I, consecutive to previously imposed sentences; (2) imprisonment for fifteen years

on Count II, with five suspended, consecutive to the sentence in Count I; and (3)

imprisonment for fifteen years on Count III, with five suspended, concurrent to Count II.

¶2.    His post-trial motion for a judgment notwithstanding the verdict was denied, and he

has appealed his convictions to this Court. His appointed appellate counsel filed a Lindsey1

brief, and appropriate notice was given to Bozeman of his right to file his own brief. He was

given forty days to file his brief. He did not do so.

¶3.    In Lindsey, the Mississippi Supreme Court set out the procedure to be followed when

a defendant’s attorney does not find any arguable issues to support an appeal. Lindsey, 939

So. 2d at 748 (¶18). Appellate counsel must file a brief showing that counsel has thoroughly

reviewed the record and has found nothing to support an appeal. Counsel must then send the

appellant a copy of the brief, informing the client that counsel found no arguable issue for

an appeal, and counsel must advise the client of his right to file a pro se brief. Id. If the

defendant raises any arguable issue in his pro se brief, or if the appellate court finds any

arguable issues upon its independent review of the record, the appellate court must, if


       1
           Lindsey v. State, 939 So. 2d 743, 748 (¶18) (Miss. 2005).

                                              2
circumstances warrant, require counsel to file supplemental briefing on the issue.

¶4.    Bozeman’s attorney filed a brief indicating that she diligently searched the procedural

and factual history of this action and scoured the record, searching for any arguable issues

that could be presented in good faith, but she found none. Bozeman’s attorney asserts that

she examined: (1) the reason for Bozeman’s arrest and the circumstances surrounding the

arrest; (2) any possible violations of Bozeman’s right to counsel; (3) the entire trial transcript;

(4) all rulings of the trial court; (5) possible procedural misconduct; (6) all jury instructions;

(7) all exhibits, whether admitted into evidence or not; (8) possible misapplication of the law

in sentencing; (9) the indictment and all the pleadings in the record; (10) any possible

ineffective-assistance-of-counsel issues; and (11) other possible reviewable issues. Lindsey,

939 So. 2d at 748 (¶18) (citations omitted).

¶5.    Bozeman’s attorney complied with Lindsey’s requirements. She examined the record

and found no arguable appellate issues. Bozeman’s attorney sent a copy of the Lindsey brief

to Bozeman, stating that, while she found no arguable issues, Bozeman had the right to file

a pro se supplemental brief. He was given forty days to file the brief. He did not. We have

independently reviewed the record, including the transcript of the voir dire examination, and

find no arguable issues that require supplemental briefing. As a result, we find that

Bozeman’s conviction and sentence should be affirmed.

¶6. THE JUDGMENT OF THE CIRCUIT COURT OF TUNICA COUNTY OF
CONVICTION OF COUNT I, FONDLING, AND SENTENCE OF FIFTEEN YEARS,
TO RUN CONSECUTIVELY TO ANY OTHER SENTENCES PREVIOUSLY
IMPOSED; COUNT II, FONDLING, AND COUNT III, ATTEMPTED FONDLING,

                                                3
AND SENTENCES ON BOTH COUNTS II AND III OF FIFTEEN YEARS, WITH
FIVE YEARS SUSPENDED FOR POST-RELEASE SUPERVISION, AND WITH
COUNTS II AND III TO RUN CONSECUTIVELY TO COUNT I BUT
CONCURRENTLY WITH EACH OTHER, ALL IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS, IS AFFIRMED. ALL COSTS
OF THIS APPEAL ARE ASSESSED TO TUNICA COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON,
JAMES, WILSON AND GREENLEE, JJ., CONCUR.




                                4